DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claims 4, 6-7, 11, 13-14, 18, 20-21, 25, and 27-28 have been cancelled.

Status of Claims
2.    This Office Action is in response to the application filed on 03/07/2022. Claims 1-3, 5, 8-10, 12, 15-17, 19, 22-24, and 26 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
Applicant argued that the cited reference does not include any reference to Ncells as found in the claims, and does not include the M channel state information reports being determined and transmitted.
Examiner respectfully disagrees. D1 teaches 
“Priicsi (k, c, s) = Ncells*Ms*k+Ms*c+s, k=0” derived from when y = 0  (1) for aperiodic CSI reports to be carried on PUSCH (see D1 5.2.5 “Priority rules for CSI reports),
Priicsi (y, k, c, s) = 2.Ncells.Ms.y+*k+ Ncells*Ms*k+Ms*c+s, k=0, (2)
Therefore substituting y = 0 in the D1 equation (2), Priicsi (k, c, s) = Ncells*Ms*k+Ms*c+s, k=0 is obtained.
From the above D1 teaches Ncells and Ms channel. (see D1 5.2.5 “Priority rules for CSI reports).
Further, Yang et al. (US 2020/0022161 A1) teaches a variation of D1 CSI priority equation based on (3GPP 38.214 Rel-15.1.0, 5.2.5 “priority rules for CSI reports”; 2018-03) as 
    PNG
    media_image1.png
    31
    518
    media_image1.png
    Greyscale
 (see paragraphs 330-336).


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-10, 12, 15-17, 19, 22-24, and 26 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated  by 3GPP TS 38.214 V15.1.0 (2018-03) 31 March 2018 (31.03.2018) hereafter D1.

For claims 1, 8, 15, and 22 D1 teaches a method/ a remote unit/a base unit, comprising: 
receiving triggering information for N aperiodic channel state information reports 
determining M channel state information reports according to a priority value (Priicsi (k, c, s)) (see page 69 5.2.5 Priority rules for CSI reports “Priicsi (y, k, c, s)”), wherein: 
Priicsi (k, c, s) = Ncells*Ms*k+Ms*c+s, k=0 for a channel state information report carrying layer 1 (L1) reference signal received power (RSRP) (L1-RSRP) and k=1 for a channel state information report not carrying L1-RSRP (see page 69 5.2.5 Priority rules for CSI reports “Priicsi (y, k, c, s)”); 
c is a serving cell index (see page 69 5.2.5 Priority rules for CSI reports “Priicsi (y, k, c, s)”); 
Ncells is a maximum number of serving cells configured by a higher layer parameter (see page 69 5.2.5 Priority rules for CSI reports “Priicsi (y, k, c, s)”); 
s is a ReportConfigID associated with a corresponding channel state information report (see page 69 5.2.5 Priority rules for CSI reports “Priicsi (y, k, c, s)”); 
Ms is a maximum number of channel state information report configurations configured by the higher layer parameter (see page 69 5.2.5 Priority rules for CSI reports “Priicsi (y, k, c, s)”); and 
M is an integer less than or equal to N (see page 69 5.2.5 Priority rules for CSI reports “Priicsi (y, k, c, s)”); and 
sending M channel state information reports each indicating a calculated channel state information (see page 69 5.2.5 Priority rules for CSI reports “Priicsi (y, k, c, s)”).  

           For claims 2, 9, 16, and 23 the method/ the remote unit/the base unit, wherein the M channel state information reports linked to first received M channel state information reference signal resources are determined (see page 69 5.2.5 Priority rules for CSI reports “Priicsi (y, k, c, s)”).  

           For claims 3, 10, 17, and 24 the method/ the remote unit/the base unit, wherein each channel state information report is associated with a ReportConfigID, and the M channel state information reports associated with first M smaller ReportConfigID values are determined (see page 69 5.2.5 Priority rules for CSI reports “Priicsi (y, k, c, s)”).  

           For claims 5, 12, 19, and 26  the method/ the remote unit/the base unit, wherein the M channel state information reports having first M lower values are determined (see page 69 5.2.5 Priority rules for CSI reports “Priicsi (y, k, c, s)”).  

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al. (US 2020/0177254 A1) and Yang et al. (US 2020/0022161 A1).

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415